Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicants’ arguments with respect to claim 5-10 have been considered but are moot in view of a new ground of rejection.

Response to Amendment
	This is in response to the Amendment filed 16 November 2020.

(Previous) DETAILED ACTION
3.	The rejection of claims 5-9 under 35 U.S.C. 103 as being unpatentable over JP 2007-204777 (hereafter JP ‘777) in view of KR 10-1350400 (hereafter KR ‘400) has been withdrawn in view of Applicants’ arguments 
4.	The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over JP 2007-204777 (hereafter JP ‘777) in view of KR 10-1350400 (hereafter KR ‘400) as applied to claim 5 above, and further in view of Riaz et al. (Microwave Assisted Iron Oxide Nanoparticles – Structural and Magnetic Properties) has been withdrawn in view of Applicants’ Amendment.

DETAILED ACTION 
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 5-10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Polshettiwar et al. (US 2013/0089739).
Claim 5:	Polshettiwar et al. disclose a manufacturing method of porous iron oxide nanoparticles, the method comprising:
	Mixing an iron compound, a metal slat, and a solvent (water) to prepare an iron-mixed solution (Polshettiwar et al.’s disclosure in paragraph [0101] to a metal compound reagent including a metal salt such as a metal halogen compound (e.g. iron chloride) has been construed as rendering obvious mixing an iron compound and a metal salt); and 
irradiating microwaves to the iron-mixed solution to form the porous iron oxide nanoparticles (paragraph [0104)], wherein the wherein the porous oxide particles having an average particle diameter of from 400 nm to 800 nm (1 to 500 as per 
The recitation “an anode active material for secondary battery” has been construed as a statement of intended purpose or use (see MPEP, 2111,02 I., and II.)
However, given that the porous iron oxide nanoparticles of Polshettiwar are made by the same method as instantly claimed, the porous iron oxide nanoparticles of Polshettiwar et al. anticipate provided the recited purpose or use.
Claim 6:	Polshettiwar et al. further disclose that the iron-mixed solution has a concentration of from 0.01 M to 0.05M (Polshettiwar et al. on paragraph [0101] disclose a concentration of 1 mmole to 10 mole, which has been construed to mean 1mM (.001 M to 10 M).
Claim 7:	Polshettiwar et al. in paragraph [0101] disclose iron chloride which has been construed as anticipating iron(II) chloride and iron(III) chloride (FeCl3).
Claim 8:	Polshettiwar et al. in paragraph [0101] disclose iron chloride which has been construed as anticipating a chloride salt.
Claim 9:	Polshettiwar et al. further disclose that the solvent includes a member selected from water (paragraph [0101]). 
Claim 10:	Polshettiwar et al. further disclose that the microwaves are irradiated at output power range of from 100 W to 600 W (paragraph [0104]).
Claim 15:	Polshettiwar et al. further disclose that the porous iron oxide particles have a specific surface area of from 1 m2/g to 80 m2/g (paragraph [0080]).

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Polshettiwar et al. (US 20130089739) in view of XU et al. (US 9,039,788).
	Claim 5:	Polshettiwar et al. disclose a manufacturing method of porous iron oxide nanoparticles, the method comprising:
	Mixing an iron compound, a metal slat, and a solvent (water) to prepare an iron-mixed solution (Polshettiwar et al.’s disclosure in paragraph [0101] to a metal compound reagent including a metal salt such as a metal halogen compound (e.g. iron chloride) has been construed as rendering obvious mixing an iron compound and a metal salt); and 
irradiating microwaves to the iron-mixed solution to form the porous iron oxide nanoparticles (paragraph [0104)], wherein the wherein the porous oxide particles having an average particle diameter of from 400 nm to 800 nm (paragraphs [0004]-[0005], [0009], [0026], [0075]-[0076], [0080], [0098], [0101], [0104]-[0105]. See also entire document.
Polshettiwar et al. does not disclose an anode active material for a secondary battery wherein the porous iron oxide particles having an average particle diameter of from 400 nm to 800 nm.
XU et al. (US 9,039,788) disclose an anode active material for a secondary battery wherein the porous iron oxide particles having an average particle diameter of from 400 nm to 800 nm (col. 10: 40-63). See also entire document.

One having ordinary skill in the art would have been motivated to make the modification to provide an anode that would have increased initial discharge capacity and/or improved capacity retention, the improving the performance of the anode (col. 10: 56-59).
Claim 6:	The rejection of claim 6 is as set forth above in claim 5 wherein Polshettiwar et al. further disclose that the iron-mixed solution has a concentration of from 0.01 M to 0.05M (Polshettiwar et al. on paragraph [0101] disclose a concentration of 1 mmole to 10 mole, which has been construed to mean 1mM (.001 M to 10 M).
Claim 7:	The rejection of claim 7 is as set forth above in claim 5 wherein Polshettiwar et al. in paragraph [0101] disclose iron chloride which has been construed as rendering obvious iron(II) chloride and iron(III) chloride (FeCl3).
Claim 8:	The rejection of claim 8 is as set forth above in claim 5 wherein Polshettiwar et al. in paragraph [0101] disclose iron chloride which has been construed as rendering obvious a chloride salt.
Claim 9:	The rejection of claim 9 is as set forth above in claim 5 whereon Polshettiwar et al. further disclose that the solvent includes a member selected from water (paragraph [0101]).
Claim 10:	The rejection of claim 10 is as set forth above in claim 5 wherein Polshettiwar et al. further disclose that the microwaves are irradiated at output power range of from 100 W to 600 W (paragraph [0104]).
Claim 15:	The rejection of claim 15 is as set forth above in claim 5 wherein Polshettiwar et al. further disclose that the porous iron oxide particles have a specific surface area of from 1 m2/g to 80 m2/g (paragraph [0080]).

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from 

Examiner Correspondence
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/Thomas H. Parsons/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729